Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on March 10, 2022.
Claims 15 and 17-20 are canceled.
Claim 21 is amended.

Allowable Subject Matter
Claims 1-14, 16, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a detent system including a detent positioned on one of the main housing and the cylinder housing, and a plurality of recesses positioned on the other of the main housing and the cylinder housing
a gas spring mechanism for driving the drive blade from the retracted position to the driven position, the gas spring mechanism including a cylinder housing containing a pressurized gas, a piston separable from the drive blade and movable relative to the cylinder housing and biased by the pressurized gas from a retracted position toward a driven position, and a guide post positioned within the cylinder housing, wherein the guide post is received within a corresponding bore formed in the piston; wherein the cylinder housing is displaceable along a longitudinal axis of the piston relative to the main housing wherein the piston is movable relative to the guide post
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 17, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731